Citation Nr: 0800918	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1982.  This matter is on appeal from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before a Veterans Law Judge in December 
2005.  A transcript of the hearing is of record but the judge 
is no longer employed by the Board.  As a result, the veteran 
was asked whether he wished to have an additional hearing and 
he responded in the affirmative in December 2007.  

The veteran has a right to a hearing before the issuance of a 
Board decision.  38 U.S.C.A. § 7102, 7104; 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704.  The veteran must 
therefore be afforded this additional Travel Board hearing 
before a Veterans Law Judge prior to the Board's adjudication 
of his claims.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the 
appellant for a VA Travel Board hearing before a 
Veterans Law Judge at the RO in accordance with 38 
C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

